907 F.2d 114
Sheri LIPSCOMB, By and Through her next friend, CarolynDEFEHR;  Autumn Scalf, & William Scalf, By and Through theirnext friend Gloria Self, on Behalf of themselves and allothers similarly situated, Plaintiffs-Appellants,v.Dan SIMMONS, individually and in his official capacity asActing Director, Department of Human Resources of the Stateof Oregon;   & Jess Armas, individually and in his officialcapacity as Acting Assistant Director, Department of HumanResources of the State of Oregon and Acting Administrator,Children's Services Division, Department of Human Resourcesof the State of Oregon, Defendants-Appellees.
No. 87-4079.
United States Court of Appeals,Ninth Circuit.
July 10, 1990.

Prior report:  884 F.2d 1242.
Before GOODWIN, Chief Judge, BROWNING, WALLACE, HUG, TANG, SCHROEDER, FLETCHER, FARRIS, PREGERSON, ALARCON, POOLE, NELSON, CANBY, NORRIS, REINHARDT, BEEZER, HALL, WIGGINS, BRUNETTI, KOZINSKI, NOONAN, THOMPSON, O'SCANNLAIN, LEAVY, TROTT, FERNANDEZ, and RYMER, Circuit Judges.

ORDER

1
Upon the vote of a majority of nonrecused regular active judges of this court, it is ordered that this case be reheard by the en banc court pursuant to Circuit Rule 35-3.